—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered December 17, 1985, convicting him of arson in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
.The defendant’s claim as to the adequacy of the plea allocution has not been preserved for review as a matter of law (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, the record demonstrates that the defendant acknowledged facts sufficient to establish the commission of the crime and that the plea was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9).
We have also examined those additional points which the defendant has requested counsel to raise and find them to be without merit. Mangano, J. P., Brown, Rubin and Harwood, JJ., concur.